Citation Nr: 0734583	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The appellant is a veteran who had active duty service from 
December 1971 to December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Although the veteran's notice of disagreement also 
initiated an appeal on the issues of service connection for 
sleep apnea and hearing loss, he expressly indicated in his 
August 2005 substantive appeal that he was withdrawing his 
appeal as to those two issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2005 substantive appeal, the veteran reported 
that additional medical records could be obtained from a 
family physician who he identified as Marco T. Florez, M.D. 
in Pharr, Texas.  This appears to be a request that VA assist 
him in obtaining such records.  

The veteran also reported that he was seen at a VA clinic in 
McAllen, Texas, about 25 years ago for ear problems.  
Appropriate action should be taken to locate and obtain any 
such records.  

Review of the service medical records also reveals a number 
of clinical entries related to ear complaints.  Given this 
medical evidence of inservice ear complaints, the Board 
believes that a VA examination and opinion are necessary with 
regard to the tinnitus issue.  38 C.F.R. § 3.159(c)(4).   

The veteran is hereby advised that when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request records of medical treatment 
for ear complaints at a VA clinic in 
McAllen, Texas, at anytime since December 
1975. 

2.  The RO should take appropriate action, 
to include obtaining a consent from the 
veteran, to request all pertinent medical 
records from Marco T. Florez, M.D., 306 
West Park Street, Pharr, Texas78577 (or 
such other address as may be current).  

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
whether the veteran suffers from tinnitus 
disability and, if so, whether it is 
causally related to service, to include 
any ear complaints or disorders as 
documented in the service medical records.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  If 
the examiner determines that the veteran 
has current tinnitus disability, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the tinnitus disability is related to the 
veteran's active duty service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



